 



Exhibit 10.15

PAGE            OF PAGES AWARD/CONTRACT 1. THIS CONTRACT IS A RATED ORDER UNDER
DPAS (15 CFR 350) RATING 1 | 29 —— —— —— — 2. CONTRACT (Proc. Inst. Ident.) NO.
3. EFFECTIVE DATE 4. REQUISITION/PURCHASE REQUEST/PROJECT NO.
HHSO100200700031C            January 17, 2007 ASPHEP070051 1/12/07 —— —— — 5.
ISSUED BY CODE | HHS/OS/OPHEP/OPHEMC 330 Independence Ave, SW, Rm G640
Washington, DC 20201 6. ADMINISTERED BY (If other than Item 5) CODE | —— — 7.
NAME AND ADDRESS OF CONTRACTOR (No., street, county, State and ZIP Code) IOMAI
Corporation 20 Firstfield Road Gaithersburg, MD 20878 DUNS 00-443-1065 8.
DELIVERY CODE FACILITY CODE ¨ FOB ORIGIN ý OTHER (See below) —— — 9. DISCOUNT
FOR PROMPT PAYMENT N/A — 10. SUBMIT INVOICES            ITEM (4 copies unless
other- 5 wise specified) TO THE - ADDRESS SHOWN IN — 11. SHIP TO/MARK FOR CODE |
12. PAYMENT WILL BE MADE BY CODE | See Paragraph D.1. See Article G.4. —— — 14.
ACCOUNTING AND APPROPRIATION DATA 13. AUTHORITY FOR USING OTHER THAN FULL AND
OPEN COMPETITION: CAN 1993157; APPROPRIATION 75X0140 C. 253(c) O.C. 25210;
AMOUNT $14,454,914.00 —— — 15a. ITEM No. 15B. SUPPLIES/SERVICES 15C. QUANTITY
15D. UNIT 15E. UNIT PRICE 15F. AMOUNT —— —— —— —— —— — SEE SECTION B 15G. TOTAL
AMOUNT OF CONTRACT $128,511,517 —— — 16. TABLE OF CONTENTS — (X)
SEC            DESCRIPTION            PAGE(S) (X)
SEC            DESCRIPTION            PAGE(S) —— —— —— —— —— —— —— — PART I —
THE SCHEDULE            PART II — CONTRACT CLAUSES —— — X
A            SOLICITATION/CONTRACT FORM 1 X I            CONTRACT CLAUSES 21 ——
—— —— —— —— —— —— — X B            SUPPLIES OR SERVICES AND PRICES/COSTS 2 PART
III — LIST OF DOCUMENTS, EXHIBITS AND OTHER ATTACH. —— —— —— —— — X
C            DESCRIPTION/SPECS./WORK STATEMENT 4 X J            LIST OF
ATTACHMENTS 28 —— —— —— —— —— —— —— — X D            PACKAGING AND MARKING 9
PART IV — REPRESENTATIONS AND INSTRUCTIONS —— —— —— —— — ;  REPRESENTATIONS,
CERTIFICATIONS AND OTHER STATEMENTS OF OFFERORS 29 —— —— —— —— —— —— —— — X
F            DELIVERIES OF PERFORMANCE 11 —— —— —— — X G            CONTRACT
ADMINISTRATION DATA 13 L            INSTRS., CONDS., AND NOTICES TO OFFERORS ——
—— —— —— —— — X H            SPECIAL CONTRACT REQUIREMENTS 16
M            EVALUATION FACTORS FOR AWARD —— —— —— —— —— — CONTRACTING OFFICER
WILL COMPLETE ITEM 17 OR 18 AS APPLICABLE — 17. ý CONTRACTOR’S NEGOTIATED
AGREEMENT (Contractor is required to sign this document and return 2 copies to
issuing office.) Contractor agrees to furnish and deliver all items or perform
all the services set forth or otherwise identified above and on any continuation
sheets for the consideration stated herein. The rights and obligations of the
parties to this contract shall be subject to and governed by the following
documents: (a) this award/contract, (b) this solicitation, if any, and 18. ¨
AWARD (Contractor is not required to sign this document.) Your offer on
Solicitation Number , including the additions or changes made by you which
(c) such provisions, representations, certifications, and specifications, as are
attached or incorporated by reference herein. additions or changes are set forth
in full above, is hereby accepted as to the items listed above and on any
condition sheets. This award consummates the contract which (Attachments are
listed herein.) consists of the following documents : (a) the Government’s
solicitation and your offer, and (b) this award/contract. No further contractual
document is necessary. —— — 19A. NAME AND TITLE OF SIGNER (Type or print) 20A.
NAME OF CONTRACTING OFFICER Stanley C. Erck, President & CEO            Schuyler
T. Eldridge —— — 19B. NAME OF CONTRACTOR 20B. UNITED STATES OF AMERICA BY /s/
Stanley C. Erck BY /s/ Schuyler T. Eldridge —— 19C. DATE SIGNED —— 20C. DATE
SIGNED (Signature of person authorized to sign) 12/21/2006 (Signature of
Contracting Officer) 01/17/07 —— —— —— — AUTHORIZED FOR LOCAL REPRODUCTION
STANDARD FORM 26 (REV. 12/2002) Previous edition is usable

(FORM) [w34934w3493401.gif]

 



--------------------------------------------------------------------------------



 



SECTION B—SUPPLIES OR SERVICES AND PRICES/COSTS
B.1. BRIEF DESCRIPTION OF SUPPLIES OR SERVICES
This project from the Department of Health and Human Services (HHS) through the
Office of Public Health Emergency Medical Countermeasures (OPHEMC) within the
Office of Public Health Emergency Preparedness (OPHEP) provides incremental
multi-year funding for cost-reimbursable contracts for the development of
antigen sparing approaches and products used as or with pandemic influenza
vaccines leading towards U.S.-licensure from U.S.-based manufacturing sites for
products not readily available at the onset of an influenza pandemic. The
approach may include adjuvants, other biologicals, or medical delivery devices
that when used with pre-pandemic and pandemic influenza vaccines afford enhanced
immunogenicity (fewer immunizations) and/or an antigen sparing effects (less
antigen utilization). The objective of this project is to stretch the domestic
influenza vaccine supply in the event of an influenza pandemic.
B.2. HHSAR 352.232-74 Estimated Cost and Fixed Fee — Incrementally Funded
Contract (Apr 1984)
(a) It is estimated that the total cost to the Government for full performance
of this contract will be $128,511,517, of which the sum of $[***] represents the
estimated reimbursable costs and $[***] represents the fixed-fee.
(b) Total funds currently available for payment and allotted to this contract
are $14,454,917, of which $[***] represents the estimated reimbursable costs and
$[***] represents the fixed-fee. For further provisions on funding, see the
Limitation of Funds clause.
(c) It is estimated that the amount currently allotted will cover performance
through March 31, 2008.
(d) The Contracting Officer may allot additional funds to the contract without
the concurrence of the Contractor
B3. Cancellation Ceiling
(a) This clause does not apply when the contract is fully funded.
(b) The total funding in B.2 (c) includes an amount that covers the cancellation
charge described in FAR 52.217-2, Cancellation Under Multi-year Contracts. The
cancellation charge shall not exceed 100% of total funding under B.2 (b) above
(insert dollar amount or express as a percentage of total funding under B.2 (b).
B.4. CONTRACT LINE ITEM NUMBERS (CLINS)

                      ITEM   SUPPLIES / SERVICES   QTY/UNIT   EST. COST   FIXED
FEE   TOTAL EST. CPFF
0001
  Product Development Plan
(milestone 1)   1 Job   $[***]   $[***]   $[***]
 
                   
0002
  Non-Clinical Development,
Clinical Development, and
Regulatory Licensure Plans
(milestone 2)   1 Job   $[***]   $[***]   $[***]

 

[***]   =   Portions of this exhibit have been omitted pursuant to a
confidential treatment request. An unredacted version of this exhibit has been
filed separately with the Commission.

     
Contract No. HHSO100200700031C
  Page 2 of 29

 



--------------------------------------------------------------------------------



 



                      ITEM   SUPPLIES / SERVICES   QTY/UNIT   EST. COST   FIXED
FEE   TOTAL EST. CPFF
0001
  Product Development Plan
(milestone 1)   1 Job   $[***]   $[***]   $[***]
 
                   
0002
  Non-Clinical Development,
Clinical Development, and
Regulatory Licensure Plans
(milestone 2)   1 Job   $[***]   $[***]   $[***]
 
                   
0003
  Production Plan
(milestone 3)   1 Job   $[***]   $[***]   $[***]
 
                   
0004
  Contractor Defined Milestones
(milestone 4); See milestone 4 of
the Statement of Work for key
elements   1 Job   $[***]   $[***]   $[***]
 
                   
0005
  Technical Progress Reports and
Executive Summary   12 reports
per year   $[***]   $[***]   $[***]
 
                   
0006
  Final Report   1 report   $[***]   $[***]   $[***]

 

[***]   =   Portions of this exhibit have been omitted pursuant to a
confidential treatment request. An unredacted version of this exhibit has been
filed separately with the Commission.

     
Contract No. HHSO100200700031C
  Page 3 of 29

 



--------------------------------------------------------------------------------



 



SECTION C — DESCRIPTION/SPECIFICATIONS
C.1. BACKGROUND/STATEMENT OF WORK
Purpose
     The purpose of this contract is to support advanced stage development of
enhanced immunity and/or antigen-sparing strategies for pandemic influenza
vaccination leading toward submission of a U.S. licensure application and
development of required industrial capacity to support implementation of the
antigen sparing strategy with pandemic influenza vaccine at full production
capacity at or before the onset of a pandemic. Incremental multi-year funding
for this cost-reimbursement contract is provided to your organization to support
this effort. Ultimately, these antigen-sparing influenza vaccines or products
shall be produced at one or more Food and Drug Administration (FDA)-licensed
manufacturing facilities and shall provide sufficient surge capacity to
contribute substantially to U.S. and ideally global vaccine needs during an
influenza pandemic.
Objectives
Using intellectual property to which the company has unencumbered and documented
access and documents “freedom to operate,” the contractor shall accomplish the
following objectives associated with advanced development of a pandemic
influenza vaccine antigen-sparing technology:
a) Conduct preclinical and clinical testing to assess the safety, immunogenicity
and efficacy, as required by the FDA of the antigen-sparing strategy, and to
define the type and magnitude of the antigen sparing effect for monovalent
influenza vaccine against novel influenza strains (i.e., H5N1 or other subtypes
not currently circulating among people) that are considered to have pandemic
potential. Monovalent vaccines against novel influenza strains may be
manufactured by the Contractor or subcontractor at a facility in compliance with
current Good Manufacturing Practices (cGMP) guidelines and current World Health
Organization (WHO) biosafety guidelines for pandemic influenza vaccine
manufacturing. (2005).
b) Develop a preclinical and clinical manufacturing and testing plan with the
supportive regulatory development plan that will lead to submission of a
licensure application. The contractor should seek guidance from the FDA on the
clinical development plan for their antigen-sparing products and should indicate
where necessary that the clinical development plan reflects FDA’s guidance.
c) Develop a plan to manufacture the antigen-sparing pandemic influenza vaccine
or products in a licensed facility based in the U.S. or, for a product with
long-term stability that is suitable for stockpiling at an FDA-licensed facility
in the U.S. or at a foreign site with a capacity to support rapid stockpile
purchases commensurate with U.S. pandemic influenza vaccine needs.
Activities that may be supported by this contract shall include product
toxicology studies in animals, clinical lot manufacturing including consistency
lots for usage as or with pandemic influenza vaccines, clinical evaluation
studies of the antigen-sparing strategy for safety and immunogenicity, process
and manufacturing scale up development, product lot release assay development
and process validation; product-dedicated manufacturing equipment; facility
concept design and facility validation. USG support shall not be provided for
building a manufacturing facility or purchasing an existing facility.
Additional information
This advanced development contract is milestone-driven and funding is expected
to occur in phases. Periodic assessments of progress will be conducted by DHHS.
Continuation of effort on initial and subsequent milestones and associated
funding will be based on contractor performance, timeliness and quality of
deliverables, availability of other antigen sparing strategies and products
deemed more advantageous to the USG, and consultations between the contractor,
DHHS, and interagency

     
Contract No. HHSO100200700031C
  Page 4 of 29

 



--------------------------------------------------------------------------------



 



working group members. This paragraph does not limit the Government’s rights
under contract clauses that include, but are not limited to, FAR 52.217-2,
Cancellation Under Multi-year contracts, and 52.249-6, Termination
(Cost-Reimbursement).
Statement of Work
     Independently and not as an agent of the government, the contractor shall
furnish all the necessary services, qualified personnel, materials, equipment,
and facilities not otherwise provided by the government as needed to perform the
work described below.
     The contract will include a Contractor Work Plan (CWP) that describes the
activities to be performed and a single Gantt chart to include all activities
described in the CWP with a time-phased and task-linked budget. The level of
detail contained in the CWP and the corresponding Gantt chart will be sufficient
to facilitate management and execution of the contract.
Milestones

I.   Milestone 1: Within three (3) months of contract award, the Contractor
shall provide to the HHS for review and acceptance a milestone-driven Product
Development Plan for development of antigen sparing pandemic influenza vaccine
or related products. This plan shall include: a) pre-clinical studies, as
needed, to support clinical testing; b) process development and scale up
manufacturing of monovalent pandemic influenza vaccine product or use with this
vaccine to novel influenza viruses; c) clinical and consistency lot
manufacturing for FDA product licensure, d) general clinical development plan
including development and validation of clinical sample assays (see Milestone
2); e) product lot release assay development and validation, and f) regulatory
master plan for product licensure (see Milestone 2). Pandemic monovalent
influenza vaccine used in these studies may be produced by the Contractor or a
corporate partner.

II.   Milestone 2: Within six (6) months of contract award, the Contractor shall
submit to HHS for review and acceptance complete milestone-driven Non-Clinical
Development, Clinical Development, and Regulatory Licensure Plans to initiate
vaccine and/or device development, pre-clinical studies, or clinical studies, as
appropriate based on the current stage of development and as outlined in the
development, testing, and manufacturing plan.

  A.   A pre-clinical testing plan that is integrated with the clinical testing
and manufacturing plans using the most current and available information
including consultation with Center for Biologics Evaluation and Research
(CBER) at FDA.     B.   A clinical testing plan that is integrated with the
pre-clinical testing and manufacturing plans using the most current and
available information including consultation with FDA CBER. Clinical trials
performed as a result of this contract shall include any of Phase I, Phase 2,
and Phase 3 trials, as needed to achieve U.S. licensure. Trials should include
children, adults, and the elderly, as needed, to support licensure for both low
and high-risk populations. Given the duration, cost, and importance of clinical
trials, the schedule for each clinical trial should clearly indicate key
outcomes, populations, study sites and collaborators, analytic strategy, sample
size, timelines, and other key components. Studies should be done using
monovalent influenza vaccine to a novel influenza strain with and without the
product providing enhanced immunity and/or antigen-sparing effect.     C.   A
regulatory plan that is integrated with all products and clinical testing and
manufacturing activities using the most current and available information
including consultation with FDA CBER.

III.   Milestone 3: Within twelve (12) months of contract award, the Contractor
shall provide the USG

     
Contract No. HHSO100200700031C
  Page 5 of 29

 



--------------------------------------------------------------------------------



 



    with one or more of the following, as appropriate for the antigen sparing
product(s) being developed:

  A.   A Production Plan to produce at least 150 million doses of the monovalent
antigen sparing pandemic influenza vaccine within a 6 month period.     B.   If
the antigen sparing strategy relies on a non-vaccine product that is not
suitable for long term stockpiling, the Contractor must provide a Production
Plan to produce at least 150 million units within 6 months or requiring no more
than 1-month lead time before the first units are produced of the product at a
licensed or licensable U.S.-based facility.     C.   If the antigen sparing
strategy uses a delivery device that is suitable for long term stockpiling, the
Contractor must provide a Production Plan to produce and make available to the
U.S. Government first within a 6 month manufacturing period at a U.S.-licensed
facility and at reasonable cost, a quantity commensurate with delivery of at
least 150 million vaccine doses.     D.   A Production Plan shall contain the
concept architectural and mechanical engineering descriptions, drawings of
functional areas, and flow diagrams of personnel, product, raw materials, and
waste for the manufacturing facilities and ancillary product testing
laboratories. Major product related equipment should be indicated in the
description and drawings that would permit vaccine or product production for
pandemic purposes as levels and timeframes indicated above.

    The manufacturing facility and production processes shall be maintained in
compliance with current Good Manufacturing Practices (cGMP) for all
manufacturing operations and current Good Laboratory Practices (cGLP) for
testing laboratories, as applicable. Ability to meet standards for Biosafety
Level (BSL) 2 + and 3 as described in WHO biosafety guidelines for pandemic
influenza vaccine manufacturing may be necessary, if the Contractor will be
handling and testing highly pathogenic avian influenza viruses or derivatives to
generate pandemic influenza vaccines.

IV.   Milestone 4: Contactor defined milestones. The Contractor shall provide a
work breakdown structure including comprehensive and integrated timelines (Gantt
chart) and major milestones to complete the remaining the scope of work as
relevant given the stage of vaccine and/or device development and evaluation
toward product licensure. The Contractor shall propose milestones at which time
data will be presented summarizing results of prior activities and new plans and
protocols that will be submitted for review and approval in order to guide all
subsequent activities. Potential milestones may include FDA acceptance of an IND
application, production of an investigational lot of vaccine and/or delivery
system, validation of facilities, systems, and equipment, validation of QC lot
release product methods, validation of manufacturing processes, stability study
programs, consistency lot manufacturing, completion of a clinical trial and
progress to a new phase of vaccine evaluation, submission of a licensure
application, an option for additional clinical studies of pandemic vaccines etc.

[END OF STATEMENT OF WORK]
Meetings and conferences:
The Contractor shall participate in regular meetings to coordinate and oversee
the contract effort as directed by the Project Officer. Such meetings may
include, but are not limited to, meetings of all Contractors and subcontractors
to discuss clinical manufacturing progress, product development, product assay
development, scale up manufacturing development, clinical sample assays
development, preclinical/clinical study designs and regulatory issues,; meetings
with individual contractors and other HHS officials to

     
Contract No. HHSO100200700031C
  Page 6 of 29

 



--------------------------------------------------------------------------------



 



discuss the technical, regulatory, and ethical aspects of the program; and
meetings with technical consultants to discuss technical data provided by the
Contractor. Monthly teleconferences with the Contractor and subcontractors with
HHS officials will be held at times and dates to be determined to review
technical and product development progress.

     
Contract No. HHSO100200700031C
  Page 7 of 29

 



--------------------------------------------------------------------------------



 



C.2. REPORTING REQUIREMENTS
In addition to those reports required by other terms of this contract, the
Contractor(s) shall submit to the Contracting Officer and the Project Officer
technical progress reports covering the work accomplished during each reporting
period on a periodical basis as set forth below and as may be otherwise
established by the Project Officer as circumstances require. These reports are
subject to the technical inspection and requests for clarification by the
Project Officer. These reports shall be brief and factual and prepared in
accordance with the following format:

I.   Technical Progress Reports: On the fifteenth of each month for the previous
calendar month or within fifteen days past the achievement of prescribed project
milestones, the Contractor shall submit to the Project Officer and the
Contracting Officer. The frequency of Technical Progress Reporting will be
determined by the Contracting Officer and Project Officer after contract award.
The format and type of Technical Progress Report and Executive Summary will be
provided by the Project Officer. Technical Progress Reports will include project
timelines and milestones and summaries of product manufacturing, testing, and
clinical evaluation. A Technical Progress Report will not be required for the
period when the Final Report is due. The Contractor shall submit one copy of the
Technical Progress Report electronically via e-mail. Any attachments to the
e-mail report shall be submitted in Microsoft Word or Word Perfect, Microsoft
Excel, Microsoft Project Manger, and/or Adobe Acrobat PDF files. Such reports
shall include the following specific information:

  A.   Title page containing Technical Progress Report, the contract number and
title, the period of performance or milestone being reported, the contractor’s
name, address, and other contact information, the author(s), and the date of
submission;     B.   Introduction/Background — An introduction covering the
purpose and scope of the contract effort;     C.   Progress — The report shall
detail, document, and summarize the results of work performed, test results, and
milestones achieved during the period covered. Also to be included is a summary
of work planned for the next reporting period;     D.   Issues — Issues
resolved, new issues, and outstanding issues are enumerated with options and
recommendations for resolution. An explanation of any difference between planned
progress and actual progress, why the differences have occurred, and, if project
activity is delinquent, then what corrective steps are planned. Revised
timelines are provided.     E.   Invoices — Summary of any invoices submitted
during the reporting period.     F.   Action Items — Summary table of activities
or tasks to be accomplished by a certain date and by whom.     G.   Distribution
List — A list of persons receiving the Technical Progress report
    H.   Attachments — Results on the project are provided as attachments

II.   The Executive Summary, which shall accompany each Technical Progress
Report, will be formatted in Microsoft Power Point presentations and include the
following:

  A.   Title page containing Executive Title, the contract number and title, the
period of performance or milestone being reported, the contractor’s name and the
date of submission;     B.   Project Progress presented as milestone events,
test results, tasks, and other activities achieved during the reporting period
as talking point bullets;     C.   Project Issues presented headings and each
item as a talking point bullet.

III.   Final Reports — By the expiration date of the contract, the Contractor
shall submit a comprehensive Final Report that shall detail, document, and
summarize the results of the entire contract work. The report shall explain
comprehensively the results achieved. A draft Final Report will be submitted to
the Project Officer for review and revision, then the original, four copies, and
an electronic file containing the Final Report with revisions shall be submitted
to the Project Officer for distribution to the Contracting Officer and the
Program.

     
Contract No. HHSO100200700031C
  Page 8 of 29

 



--------------------------------------------------------------------------------



 



SECTION D—PACKAGING, MARKING AND SHIPPING
D.1. SHIPPING
I. Method of Delivery
Unless otherwise specified by the Contracting Officer or the Contracting
Officer’s representative, delivery of items, to be furnished to the government
under this contract (including invoices), shall be made by first class mail.
II. Addressees — For all contract deliverables.

     
Project Officer
  Contracting Officer
HHS/OPHEP/OPHEMC
  HHS/OPHEP/OPHEMC
300 Independence Avenue SW
  300 Independence Avenue SW
Room G640
  Room G640
Washington, D.C. 20201
  Washington, D.C. 20201

     
Contract No. HHSO100200700031C
  Page 9 of 29

 



--------------------------------------------------------------------------------



 



SECTION E—INSPECTION AND ACCEPTANCE
The Contracting Officer or the duly authorized representative will inspect and
accept materials and services to be delivered under the contract. Contractor
inspector is hereby noted, as the Project Officer and place of inspection will
be the contractor’s facilities. In addition, the following clause is
incorporated by reference:
FAR Clause No.52.246-9, INSPECTION OF RESEARCH AND DEVELOPMENT (SHORT FORM) (APR
1984)

     
Contract No. HHSO100200700031C
  Page 10 of 29

 



--------------------------------------------------------------------------------



 



SECTION F—DELIVERIES OR PERFORMANCE
F.1. PERIOD OF PERFORMANCE
The period of performance of this contract is from the date of contract award to
60 months after contract award.
Delivery will be required F.O.B. Destination as set forth in FAR 52.247-35,
F.O.B. DESTINATION, WITHIN CONSIGNEE’S PREMISES (APR 1984).
F.2. Technical Report Requirements

              Item   Deliverable   Quantity   Due Date
1.
  Technical Progress Report   Original — C.O.
2 Copies — P.O.
1 Electronic Copy — P.O.   1st Report due on/before February 15, 2007;
thereafter, due on/before the 15th of the month or milestone following each
reporting period. Not due when Final is due.
 
           
2.
  Executive Summary   Original — C.O.
2 Copies — P.O.
1 Electronic Copy — P.O.   1st Report due on/before February 15, 2007;
thereafter, due on/before the 15th of the month following each anniversary date
of the contract. Not due when Final is due.
 
           
3.
  Final Report   Original — C.O.
2 Copies — P.O.
1 Electronic Copy — P.O.   Due on/before the completion date of the contract.

F.3. Contract Deliverables

              Milestones   Deliverable   Quantity   Due Date
1.
  Product Development Plan
(milestone 1)   Original — C.O.
2 Copies — P.O.
1 Electronic Copy — P.O.   Three (3) months after contract award.
 
           
2.
  Non-Clinical Development, Clinical Development, and Regulatory Licensure Plans
(milestone 2)   Original — C.O.
2 Copies — P.O.
1 Electronic Copy — P.O.   Within Six (6) months after contract award.
 
           
3.
  Production Plan (milestone 3)   Original — C.O.
2 Copies — P.O.
1 Electronic Copy — P.O.   Within Twelve (12) months after contract award.
 
           
4.
  Contractor Defined
Milestones (milestone 4)   Original — C.O.
2 Copies — P.O.
1 Electronic Copy — P.O.   Performance of Contractor defined Milestones within
60 months after contract award.

     
Contract No. HHSO100200700031C
  Page 11 of 29

 



--------------------------------------------------------------------------------



 



F.4. STOP WORK ORDER
The following clause is incorporated by reference:
FAR CLAUSE 52.242-15, STOP WORK ORDER (AUG 1989) with ALTERNATE I (APR 1984)

     
Contract No. HHSO100200700031C
  Page 12 of 29

 



--------------------------------------------------------------------------------



 



SECTION G.—CONTRACT ADMINISTRATION DATA
G.1. CONTRACTING OFFICER
1) The Contracting Officer is the only individual who can legally commit the
Government to the expenditure of public funds. No person other than the
Contracting Officer can make any changes to the terms, conditions, general
provisions or other stipulations of this contract.
2) The Contracting Officer is the only person with authority to act as agent of
the Government under this contract. Only the Contracting Officer has authority
to: (1) direct or negotiate any changes in the statement of work; (2) modify or
extend the period of performance; (3) change the delivery schedule;
(4) authorize reimbursement to the Contractor any costs incurred during the
performance of this contract; or (5) otherwise change any terms and conditions
of this contract.
3) No information, other than that which may be contained in an authorized
modification to this contract, duly issued by the Contracting Officer, which may
be received from any person employed by the United States Government, or
otherwise, shall be considered grounds for deviation from any stipulation of
this contract.
G.2. PROJECT OFFICER
The Government’s Project Officer(s) will be identified by modification upon
contract execution.
The Project Officer is responsible for: (1) monitoring the Contractor’s
technical progress, including the surveillance and assessment of performance and
recommending to the Contracting Officer changes in requirements;
(2) interpreting the statement of work and any other technical performance
requirements; (3) performing technical evaluation as required; (4) performing
technical inspections and acceptances required by this contract; and
(5) assisting in the resolution of technical problems encountered during
performance.
G.3. KEY PERSONNEL
Pursuant to HHSAR Clause 352.270-5, Key Personnel, incorporated in Section I of
this contract, the following individuals are considered to be essential to the
work being performed hereunder:

      Name   Title
Gregory M. Glenn, M.D
  Principal Investigator
Denise G. Courbron, MS, PMP
  Project Manager
Larry R. Ellingsworth, Ph.D
  Vice President, Research
Diane Epperson, Ph.D
  Manager, Preclinical Immunology
Sarah Alcott Frech, D.V.M.., M.P.H
  Vice President, Clinical Development
Mervyn L. Hamer
  Vice President, Operations
Kimber L. Poffenberger, Ph.D.
  Vice President, Regulatory Affairs
Robert Seid, Ph.D.
  Vice President, Formulation
Jeffrey L. Wells
  Director, Quality Systems

     
Contract No. HHSO100200700031C
  Page 13 of 29

 



--------------------------------------------------------------------------------



 



Prior to diverting any of the specified individuals to other programs, the
Contractor shall notify the Contracting Officer reasonably in advance and shall
submit justification (including proposed substitutions) in sufficient detail to
permit evaluation of the impact on the program. No diversion shall be made by
the Contractor without the written consent of the Contracting Officer; provided,
that the Contracting Officer may ratify in writing such diversion and such
ratification shall constitute the consent of the Contracting Officer. The
contract may be modified from time to time during the course of the contract to
either add or delete personnel, as appropriate.
G. 4. INVOICE SUBMISSION
Invoices will be submitted monthly in accordance with “Invoice/Financing Request
Instructions” attached to this contract.
G. 5. CONTRACT FINANCIAL REPORT
Financial reports will be submitted to the address specified in Block 7 of face
page of the contract. Normally, reports are due quarterly. Examples of the cost
elements to be reported include the following:
Expenditure Category

  1.   Direct Labor

  a.   Principal Investigator     b.   Co-Principal Investigator

  2.   Personnel — Other     3.   Fringe Benefits     4.   Materials/Supplies  
  5.   Travel     6.   Consultant Costs     7.   Subcontract Costs     8.  
Other Direct Costs     9.   Clinical Trials Costs     10.   Indirect Cost    
11.   Fee     12.   Total Cost

G. 6. INDIRECT COST RATES
Profit making organizations will negotiate provisional and/or final indirect
cost rates with their cognizant Government Audit Agency.
G. 7. POST AWARD EVALUATION OF PAST PERFORMANCE
Interim and final evaluations of contractor performance shall be conducted on
this contract in accordance with FAR 42.15. The final performance evaluation
shall be completed at the time of completion of work. Interim and final
evaluations will be submitted to the Contractor as soon as practicable. The
Contractor will be permitted thirty days to review the document and to submit
additional information or a rebutting statement.
G.8. GOVERNMENT PROPERTY

a.   In addition to the requirements of the clause, GOVERNMENT PROPERTY,
incorporated in SECTION I of this contract, the Contractor shall comply with the
provisions of HHS Publication, “Contractor’s Guide for Control of Government
Property,” which is incorporated into this contract

     
Contract No. HHSO100200700031C
  Page 14 of 29

 



--------------------------------------------------------------------------------



 



    by reference. This document can be accessed at:
http://www.knownet.hhs.gov/log/AgencyPolicy/HHSLogPolicy/contractorsguide.htm.
Among other issues, this publication provides a summary of the Contractor’s
responsibilities regarding purchasing authorizations and inventory and reporting
requirements under the contract. A copy of this publication is available upon
request to the Contracts Property Administrator.

b.   Notwithstanding the provisions outlined in the HHS Publication,
“Contractor’s Guide for Control of Government Property,” which is incorporated
in this contract in paragraph a. above, the contractor shall use the form
entitled, “Report of Government Owned, Contractor Held Property” for performing
annual inventories required under this contract. This form is included as an
attachment in SECTION J of this contract.

     
Contract No. HHSO100200700031C
  Page 15 of 29



 



--------------------------------------------------------------------------------



 



SECTION H—SPECIAL CONTRACT REQUIREMENTS
H. 1. HUMAN SUBJECTS
Research involving human subjects shall not be conducted under this contract
until the protocol developed in Milestone 2 has been approved by DHHS, written
notice of such approval has been provided by the Contracting Officer, and the
Contractor has provided to the Contracting Officer a properly completed Optional
Form 310 certifying Internal Review Board (IRB) review and approval of the
protocol. The human subject certification can be met by submission of the
Contractor’s self designated form, provided that it contains the information
required by the Optional Form 310.
H. 2. HUMAN MATERIALS
It is understood that the acquisition and supply of all human specimen material
(including fetal material) used under this contract will be obtained by the
Contractor in full compliance with applicable State and Local laws and the
provisions of the Uniform Anatomical Gift Act in the United States and that no
undue inducements, monetary or otherwise, will be offered to any person to
influence their donation of human material.
H. 3. ANIMAL WELFARE ASSURANCE
The Contractor shall obtain, prior to the start of any work under this contract,
an approved Animal Welfare Assurance from the Office of Protection from Research
Risks (OPRR), Office of the Director, NIH, as required by Section I-43-30 of the
Public Health Service Policy on Humane Care and Use of Laboratory Animals. The
Contractor shall maintain such assurance for the duration of this contract, and
any subcontractors performing work under this contract involving the use of
animals shall also obtain and maintain an approved Animal Welfare Assurance.
H. 4. CONFIDENTIALITY OF INFORMATION
The following information is covered by HHSAR 352.224-70, confidentiality of
Information (APR 1984):
                         Data obtained from human subjects
H. 5. REVIEW AND APPROVAL
The Contractor shall not release any reports, manuscripts, press releases, or
abstracts about the work being performed under this contract without written
approval in advance from the Government.
H. 6. IDENTIFICATION AND DISPOSITION OF DATA
The Contractor will be required to provide certain data generated under this
contract to the Department of Health and Human Services (DHHS). DHHS reserves
the right to review any other data determined by DHHS to be relevant to this
contract. The contractor shall keep copies of all data required by the Food and
Drug Administration (FDA) relevant to this contract for the time specified by
the FDA.
H. 7. EPA ENERGY STAR REQUIREMENTS
In compliance with Executive Order 12845 (requiring Agencies to purchase energy
efficient computer equipment) all microcomputers, including personal computers,
monitors, and printers that are purchased using Government funds in performance
of a contract shall be equipped with or meet the energy efficient low-power
standby feature as defined by the EPA Energy Star program unless the equipment
always meets

     
Contract No. HHSO100200700031C
  Page 16 of 29

 



--------------------------------------------------------------------------------



 



EPA Energy Star efficiency levels. The microcomputer, as configured with all
components, must be Energy Star compliant.
This low-power feature must already be activated when the computer equipment is
delivered to the agency and be of equivalent functionality of similar power
managed models. If the equipment will be used on a local area network, the
vendor must provide equipment that is fully compatible with the network
environment. In addition, the equipment will run commercial off-the-shelf
software both before and after recovery from its energy conservation mode.
H.8. REPORTING MATTERS INVOLVING FRAUD, WASTE AND ABUSE
Anyone who becomes aware of the existence or apparent existence of fraud, waste
and abuse in DHHS funded programs is encouraged to report such matters to the
HHS Inspector General’s Office in writing or on the Inspector General’s Hotline.
The toll-free number is 1-800-HHS-TIPS (1-800-447-8477). All telephone calls
will be handled confidentially. The e-mail address is Htips@os.dhhs.gov.
Office of Inspector General
Department of Health and Human Services
TIPS HOTLINE
P.O. Box 23489
Washington, DC 20026
H.9. ACKNOWLEDGMENT OF FEDERAL FUNDING

A.   Section 507 of P.L. 104-208 mandates that contractors funded with Federal
dollars, in whole or in part, acknowledge Federal funding when issuing
statements, press releases, requests for proposals, bid solicitations and other
documents. Contractors are required to state (1) the percentage and dollar
amounts of the total program or project costs financed with Federal money, and
(2) the percentage and dollar amount of the total costs financed by
nongovernmental sources.

This requirement is in addition to the continuing requirement to provide an
acknowledgment of support and disclaimer on any publication reporting the
results of a contract funded activity.

B.   Publication and Publicity

The Contractor shall acknowledge the support of the Department of Health and
Human Service, Office of Public Health Emergency Preparedness, Office of
Research and Development Coordination whenever publicizing the work under this
contract in any media by including an acknowledgment substantially as follows:
“This project has been funded in whole or in part with Federal funds from the
Office of Public Health Emergency Preparedness, Office of Public Health
Emergency Medical Countermeasures, under Contract No. HHSO100200700031C.
H.10. NEEDLE EXCHANGE
Pursuant to Section 505 of Public Law 105-78, contract funds shall not be used
to carry out any program of distributing sterile needles or syringes for the
hypodermic injection of any illegal drug. Section 505, however, is subject to
the condition stated in Section 506. Specifically, Section 506 states that after
March 31, 1998, a program for exchanging needles and syringes for used
hypodermic needles and syringes may be carried out in a community if: (1) the
Secretary of Health and Human Services determines that exchange projects are
effective in preventing the spread of HIV and do not encourage the use of
illegal drugs; and (2)

     
Contract No. HHSO100200700031C
  Page 17 of 29

 



--------------------------------------------------------------------------------



 



the project is operated in accordance with criteria established by the Secretary
for preventing the spread of HIV and for ensuring that the project does not
encourage the use of illegal drugs.
H.11 PRESS RELEASES
Pursuant to Section 508 of Public Law 105-78, the contractor shall clearly
state, when issuing statements, press releases, requests for proposals, bid
solicitations and other documents describing projects or programs funded in
whole or in part with Federal money that: (1) the percentage of the total costs
of the program or project which will be financed with Federal money; (2) the
dollar amount of Federal funds for the project or program; and (3) the
percentage and dollar amount of the total costs of the project or program that
will be financed by nongovernmental sources.
H.12. PROHIBITION ON CONTRACTOR INVOLVEMENT WITH TERRORIST ACTIVITIES
The Contractor acknowledges that U.S. Executive Orders and Laws, including but
not limited to Executive Order 13224 and Public Law 107-56, prohibit
transactions with, and the provisions of resources and support to, individuals
and organizations associated with terrorism. It is the legal responsibility of
the contractor to ensure compliance with these Executive Orders and Laws. This
clause must be included in all subcontracts issued under this contract.
H.13. MANUFACTURING STANDARDS
The Current Good Manufacturing Practice Regulations (cGMP) (21 CFR Parts
210-211) will be the standard to be applied for manufacturing, processing and
packing of this therapeutic product.
If at any time during the life of the contract, the Contractor fails to comply
with cGMP in the manufacturing, processing and packaging of this therapeutic
product and such failure results in a material adverse effect on the safety,
purity or potency of this therapeutic product (a material failure) as identified
by CBER and CDER, the Contractor shall have thirty (30) calendar days from the
time such material failure is identified to cure such material failure. If the
Contractor fails to take such an action within the thirty (30) calendar day
period, then the contract may be terminated.
The USG reserves the right to inspect the contractor’s facilities for cGMP
compliance. HHS will audit manufacturing, testing and other relevant sites.
Focus areas will include manufacturing, quality systems and regulatory affairs
relative to the contract milestone activities within six (6) months of contract
award. Any deficiencies observed in the audit will require remediation. Within
three (3) months, a time-plan for remediation must be in place and remediation
shall be complete within 12 months of award.

     
Contract No. HHSO100200700031C
  Page 18 of 29

 



--------------------------------------------------------------------------------



 



H.14. ANTI-LOBBYING PROVISIONS
The contractor is hereby notified of the restrictions on the use of Department
of Health and Human Service’s funding for lobbying of Federal, State and Local
legislative bodies.
Section 1352 of Title 10, United States Code (Public Law 101-121, effective
12/23/89), among other things, prohibits a recipient (and their subcontractors)
of a Federal contract, grant, loan, or cooperative agreement from using
appropriated funds (other than profits from a federal contract) to pay any
person for influencing or attempting to influence an officer or employee of any
agency, a Member of Congress, an officer or employee of Congress, or an employee
of a Member of Congress in connection with any of the following covered Federal
actions; the awarding of any Federal contract; the making of any Federal grant;
the making of any Federal loan; the entering into of any cooperative agreement;
or the modification of any Federal contract, grant, loan, or cooperative
agreement. For additional information of prohibitions against lobbying
activities see FAR Subpart 3.8 and FAR Clause 52.203-12.
In addition, the current Department of Health and Human Services Appropriations
Act provides that no part of any appropriation contained in this Act shall be
used, other than for normal and recognized executive-legislative relationships,
for publicity or propaganda purposes, for the preparation, distribution, or use
of any kit, pamphlet, booklet, publication, radio, television, or video
presentation designed to support, or defeat legislation pending before the
Congress, or any State or Local legislature except in presentation to the
Congress, or any State or Local legislative body itself.
The current Department of Health and Human Services Appropriations Act also
provides that no part of any appropriation contained in this Act shall be used
to pay the salary or expenses of any contract or grant recipient, or agent
acting for such recipient, related to any activity designed to influence
legislation or appropriations pending before the Congress, or and State or Local
legislature.
H.15. POSSESSION, USE AND TRANSFER OF SELECTED BIOLOGICAL AGENTS OR TOXINS
The contractor shall not conduct work involving select agents or toxins under
this contract until it and any associated subcontractor(s) comply with the
following:
For prime or subcontract awards to domestic institutions that possess, use,
and/or transfer Select Agents under this contract, the institution must comply
with the provisions of 42 CFR part 73, 7 CFR part 331, and/or 9 CFR part 121
(http://www.aphis.usda.gov/programs/ag_selectagent/FinalRule3-18-05.pdf), as
required, before using DHHS funds for research involving Select Agents. No DHHS
funds can be used for research involving Select Agents if the final registration
certificate is denied.
For prime or subcontract awards to foreign institutions that possess, use,
and/or transfer Select Agents under this contract, before using DHHS funds for
any work directly involving the Select Agents, the foreign institution must
provide information satisfactory to the DHHS that safety, security, and training
standards equivalent to those described in 42 CFR part 73, 7 CFR part 331,
and/or 9 CFR part 121 at:
(http://www.aphis.usda.gov/programs/ag_selectagent/FinalRule3-18-05.pdf)
are in place and will be administered on behalf of all Select Agent work
sponsored by these funds. The process for making this determination includes
inspection of the foreign laboratory facility by an HHS representative. During
this inspection, the foreign institution must provide the following information:
concise summaries of safety, security, and training plans; names of individuals
at the foreign institution who will have access to the Select Agents and
procedures for ensuring that only approved and appropriate individuals, in
accordance with institution procedures, will have access to the Select Agents
under the contract; and copies of or links to any applicable laws, regulations,
policies, and procedures applicable to that institution for the safe and secure
possession, use, and/or transfer of select agents. An DHHS-chaired committee of
U.S. federal employees (including representatives of select DHHS
grants/contracts and

      Contract No. HHSO100200700031C   Page 19 of 29

 



--------------------------------------------------------------------------------



 



scientific program management, CDC, Department of Justice and other federal
intelligence agencies, and Department of State) will ultimately assess the
results of the laboratory facility inspection, and the regulations, policies,
and procedures of the foreign institution for equivalence to the U.S.
requirements described in 42 CFR part 73, 7 CFR part 331, and/or 9 CFR part 121
(http://www.aphis.usda.gov/programs/ag_selectagent/FinalRule3-18-05.pdf). The
committee will provide recommendations to the OPHEMC Director, DHHS. The
Director (or designee) will make the approval decision and notify the
Contracting Officer. The Contracting Officer will inform the prime contractor of
the approval status of the foreign institution. No DHHS funds can be used for
research involving Select Agents at a foreign institution until DHHS grants this
approval.
Listings of HHS select agents and toxins, and overlap select agents or toxins as
well as information about the registration process for domestic institutions,
are available on the Select Agent Program Web site at http://www.cdc.gov/od/sap/
and http://www.cdc.gov/od/sap/docs/salist.pdf. Listings of USDA select agents
and toxins as well as information about the registration process for domestic
institutions are available on the APHIS/USDA website at:
http://www.aphis.usda.gov/programs/ag_selectagent/index.html; and
http://www.aphis.usda.gov/programs/ag_selectagent/ag_bioterr_forms.html.
For foreign institutions, see the NIAID Select Agent Award information:
http://www.niaid.nih.gov/ncn/clinical/default_biodefense.htm

      Contract No. HHSO100200700031C   Page 20 of 29

 



--------------------------------------------------------------------------------



 



PART II – CONTRACT CLAUSES
SECTION I — CONTRACT CLAUSES
ARTICLE I.1. GENERAL CLAUSES FOR A COST-REIMBURSEMENT RESEARCH AND DEVELOPMENT
CONTRACT — FAR 52.252-2, CLAUSES INCORPORATED BY REFERENCE (FEBRUARY 1998)
This contract incorporates the following clauses by reference, with the same
force and effect as if they were given in full text. Upon request, the
Contracting Officer will make their full text available. Also, the full text of
a clause may be accessed electronically at this address:
http://www.acquisition.gov/comp/far/index.html.
I.1. GENERAL CLAUSES
General Clauses for a Cost-Reimbursement Research and Development Contract

             
FAR
  52.202-1   Jul 2004   Definitions
FAR
  52.203-3   Apr 1984   Gratuities (Over $100,000)
FAR
  52.203-5   Apr 1984   Covenant Against Contingent Fees (Over $100,000)
FAR
  52.203-6   Sep 2006   Restrictions on Subcontractor Sales to the Government
(Over $100,000)
FAR
  52.203-7   Jul 1995   Anti-Kickback Procedures (Over $100,000)
FAR
  52.203-8   Jan 1997   Cancellation, Rescission, and Recovery of Funds for
Illegal or Improper Activity (Over $100,000)
FAR
  52.203-10   Jan 1997   Price or Fee Adjustment for Illegal or Improper
Activity (Over $100,000)
FAR
  52.203-12   Sep 2003   Limitation on Payments to Influence Certain Federal
Transactions (Over $100,000)
FAR
  52.204-4   Aug 2000   Printed or Copied Double-Sided on Recycled Paper (Over
$100,000)
FAR
  52.204-7   Oct 2003   Central Contractor Registration
FAR
  52.209-6   Sep 2006   Protecting the Government’s Interests When
Subcontracting With Contractors Debarred, Suspended, or Proposed for Debarment
(Over $25,000)
FAR
  52.215-2   Jun 1999   Audit and Records — Negotiation (Over $100,000)
FAR
  52.215-8   Oct 1997   Order of Precedence — Uniform Contract Format
FAR
  52.215-10   Oct 1997   Price Reduction for Defective Cost or Pricing Data
FAR
  52.215-12   Oct 1997   Subcontractor Cost or Pricing Data (Over $500,000)
FAR
  52.215-14   Oct 1997   Integrity of Unit Prices (Over $100,000)

      Contract No. HHSO100200700031C   Page 21 of 29

 



--------------------------------------------------------------------------------



 



             
FAR
  52.215-15   Oct 2004   Pension Adjustments and Asset Reversions
FAR
  52.215-18   Jul 2005   Reversion or Adjustment of Plans for Post-Retirement
Benefits (PRB) other than Pensions
FAR
  52.215-19   Oct 1997   Notification of Ownership Changes
FAR
  52.215-21   Oct 1997   Requirements for Cost or Pricing Data or Information
Other Than Cost or Pricing Data – Modifications
FAR
  52.216-7   Dec 2002   Allowable Cost and Payment
FAR
  52.216-8   Mar 1997   Fixed Fee
FAR
  52.217-2   Oct 1997   Cancellation Under Multi-Year Contracts
FAR
  52.219-8   May 2004   Utilization of Small Business Concerns (Over $100,000)
FAR
  52.219-9   Sep 2006   Small Business Subcontracting Plan (Over $500,000)
FAR
  52.219-16   Jan 1999   Liquidated Damages — Subcontracting Plan (Over
$500,000)
FAR
  52.222-2   Jul 1990   Payment for Overtime Premium (Over $100,000) (Note: The
dollar amount in paragraph (a) of this clause is $0 unless otherwise specified
in the contract.)
FAR
  52.222-3   Jun 2003   Convict Labor
FAR
  52.222-21   Feb 1999   Prohibition of Segregated Facilities
FAR
  52.222-26   Apr 2002   Equal Opportunity
FAR
  52.222-35   Sep 2006   Equal Opportunity for Special Disabled Veterans,
Veterans of the Vietnam Era, and Other Eligible Veterans
FAR
  52.222-36   Jun 1998   Affirmative Action for Workers with Disabilities
FAR
  52.222-37   Sep 2006   Employment Reports on Special Disabled Veterans,
Veterans of the Vietnam Era, and Other Eligible Veterans
FAR
  52.223-6   May 2001   Drug-Free Workplace
FAR
  52.223-14   Aug 2003   Toxic Chemical Release Reporting (Over $100,000)
FAR
  52.225-1   Jun 2003   Buy American Act – Supplies
FAR
  52.225-13   Feb 2006   Restrictions on Certain Foreign Purchases
FAR
  52.227-1   Jul 1995   Authorization and Consent, Alternate I (Apr 1984)
FAR
  52.227-2   Aug 1996   Notice and Assistance Regarding Patent and Copyright
Infringement (Over $100,000)
FAR
  52.227-11   Jan 1997   Patent Rights — Retention by the Contractor (Short
Form) (Note: In accordance with FAR 27.303(a)(2), paragraph (f) is modified to
include the requirements in FAR 27.303(a)(2)(i) through (iv). The frequency of
reporting in (i) is annual.

      Contract No. HHSO100200700031C   Page 22 of 29

 



--------------------------------------------------------------------------------



 



             
FAR
  52.227-14   Jun 1987   Rights in Data – General
FAR
  52.232-9   Apr 1984   Limitation on Withholding of Payments
FAR
  52.232-17   Jun 1996   Interest (Over $100,000)
FAR
  52.232-18   Apr1984   Availability of Funds
FAR
  52.232-20   Apr 1984   Limitation of Cost (applies when contract is fully
funded)
FAR
  52.232-22   Apr 1984   Limitation of Funds (applies when contract is
incrementally funded)
FAR
  52.232-23   Jan 1986   Assignment of Claims
FAR
  52.232-25   Oct 2003   Prompt Payment, Alternate I (Feb 2002)
FAR
  52.232-33   Oct 2003   Payment by Electronic Funds Transfer—Central Contractor
Registration
FAR
  52.233-1   Jul 2002   Disputes
FAR
  52.233-3   Aug 1996   Protest After Award, Alternate I (Jun 1985)
FAR
  52.233-4   Oct 2004   Applicable Law for Breach of Contract Claim
FAR
  52.242-1   Apr 1984   Notice of Intent to Disallow Costs
FAR
  52.242-3   May 2001   Penalties for Unallowable Costs (Over $650,000)
FAR
  52.242-4   Jan 1997   Certification of Final Indirect Costs
FAR
  52.242-13   Jul 1995   Bankruptcy (Over $100,000)
FAR
  52.243-2   Aug 1987   Changes — Cost Reimbursement, Alternate V (Apr 1984)
FAR
  52.244-2   Aug 1998   Subcontracts, Alternate II (Aug 1998) *If written
consent to subcontract is required, the identified subcontracts are listed in
ARTICLE B, Advance Understandings.
FAR
  52.244-5   Dec 1996   Competition in Subcontracting (Over $100,000)
FAR
  52.244-6   Sep 2006   Subcontracts for Commercial Items
FAR
  52.245-5   May 2004   Government Property (Cost-Reimbursement, Time and
Material, or Labor-Hour Contract)
FAR
  52.246-23   Feb 1997   Limitation of Liability (Over $100,000)
FAR
  52.246-25   Feb 1997   Limitation of Liability — Services
FAR
  52.249-6   May 2004   Termination (Cost-Reimbursement)
FAR
  52.249-14   Apr 1984   Excusable Delays

      Contract No. HHSO100200700031C   Page 23 of 29

 



--------------------------------------------------------------------------------



 



             
FAR
  52.253-1   Jan 1991   Computer Generated Forms
HHSAR
  352.202-1   Jan 2001   Definitions — with Alternate paragraph (h) (Jan 2001)
HHSAR
  352.216-72   Oct 1990   Additional Cost Principles
HHSAR
  352.228-7   Dec 1991   Insurance — Liability to Third Persons
HHSAR
  352.232-9   Apr 1984   Withholding of Contract Payments
HHSAR
  352.233-70   Apr 1984   Litigation and Claims
HHSAR
  352.242-71   Apr 1984   Final Decisions on Audit Findings
HHSAR
  352.270-5   Apr 1984   Key Personnel
HHSAR
  352.270-6   Jul 1991   Publications and Publicity
HHSAR
  352.270-7   Jan 2001   Paperwork Reduction Act

I.2. AUTHORIZED SUBSTITUTIONS OF CLAUSES
ARTICLE I.1. of this SECTION is hereby modified as follows:
FAR Clauses 52.219-9, Small Business Subcontracting Plan (September 2006), and
52.219-16, Liquidated Damages—Subcontracting Plan (January 1999) are deleted in
their entirety.
FAR Clause 52.232-20, Limitation of Cost, is deleted in its entirety and FAR
Clause 52.232-22, Limitation of Funds (APRIL 1984) is substituted therefore.
[Note: When this contract is fully funded, FAR Clause 52.232-22, Limitation of
Funds will no longer apply and FAR Clause 52.232-20, Limitation of Cost will
become applicable.]
I.3. ADDITIONAL CONTRACT CLAUSES
This contract incorporates the following clauses by reference, with the same
force and effect, as if they were given in full text. Upon request, the
contracting officer will make their full text available.
52.215-17 Waiver of Facilities Capital Cost of Money (October 1997)
52.243-2, Changes—Cost Reimbursement (August 1987)
I.4 Additional Contract Clauses of SECTION I – Added in full text
52.222-39 Notification of Employee Rights Concerning Payment of Union Dues or
Fees (Dec 2004)
(a) Definition. As used in this clause—
“United States” means the 50 States, the District of Columbia, Puerto Rico, the
Northern Mariana Islands, American Samoa, Guam, the U.S. Virgin Islands, and
Wake Island.
(b) Except as provided in paragraph (e) of this clause, during the term of this
contract, the Contractor shall post a notice, in the form of a poster, informing
employees of their rights concerning union membership and payment of union dues
and fees, in conspicuous places in and about all its plants and offices,
including all places where notices to employees are customarily posted. The
notice shall include the following information (except that the information
pertaining to National Labor Relations Board shall not be included

      Contract No. HHSO100200700031C   Page 24 of 29

 



--------------------------------------------------------------------------------



 



in notices posted in the plants or offices of carriers subject to the Railway
Labor Act, as amended (45 U.S.C. 151-188)).
Notice to Employees
Under Federal law, employees cannot be required to join a union or maintain
membership in a union in order to retain their jobs. Under certain conditions,
the law permits a union and an employer to enter into a union-security agreement
requiring employees to pay uniform periodic dues and initiation fees. However,
employees who are not union members can object to the use of their payments for
certain purposes and can only be required to pay their share of union costs
relating to collective bargaining, contract administration, and grievance
adjustment.
If you do not want to pay that portion of dues or fees used to support
activities not related to collective bargaining, contract administration, or
grievance adjustment, you are entitled to an appropriate reduction in your
payment. If you believe that you have been required to pay dues or fees used in
part to support activities not related to collective bargaining, contract
administration, or grievance adjustment, you may be entitled to a refund and to
an appropriate reduction in future payments.
For further information concerning your rights, you may wish to contact the
National Labor Relations Board (NLRB) either at one of its Regional offices or
at the following address or toll free number:
National Labor Relations Board
Division of Information
1099 14th Street, N.W.
Washington, DC 20570
1-866-667-6572
1-866-316-6572 (TTY)
To locate the nearest NLRB office, see NLRB’s website at http://www.nlrb.gov.
(c) The Contractor shall comply with all provisions of Executive Order 13201 of
February 17, 2001, and related implementing regulations at 29 CFR Part 470, and
orders of the Secretary of Labor.
(d) In the event that the Contractor does not comply with any of the
requirements set forth in paragraphs (b), (c), or (g), the Secretary may direct
that this contract be cancelled, terminated, or suspended in whole or in part,
and declare the Contractor ineligible for further Government contracts in
accordance with procedures at 29 CFR Part 470, Subpart B—Compliance Evaluations,
Complaint Investigations and Enforcement Procedures. Such other sanctions or
remedies may be imposed as are provided by 29 CFR Part 470, which implements
Executive Order 13201, or as are otherwise provided by law.
(e) The requirement to post the employee notice in paragraph (b) does not apply
to—
(1) Contractors and subcontractors that employ fewer than 15 persons;
(2) Contractor establishments or construction work sites where no union has been
formally recognized by the Contractor or certified as the exclusive bargaining
representative of the Contractor’s employees;
(3) Contractor establishments or construction work sites located in a
jurisdiction named in the definition of the United States in which the law of
that jurisdiction forbids enforcement of union-security agreements;
(4) Contractor facilities where upon the written request of the Contractor, the
Department of Labor Deputy Assistant Secretary for Labor-Management Programs has
waived the posting requirements with respect to any of the Contractor’s
facilities if the Deputy Assistant Secretary finds that the Contractor has
demonstrated that—
(i) The facility is in all respects separate and distinct from activities of the
Contractor related to the performance of a contract; and
(ii) Such a waiver will not interfere with or impede the effectuation of the
Executive order; or
(5) Work outside the United States that does not involve the recruitment or
employment of workers within the United States.
(f) The Department of Labor publishes the official employee notice in two
variations; one for contractors covered by the Railway Labor Act and a second
for all other contractors. The Contractor shall—
(1) Obtain the required employee notice poster from the Division of
Interpretations and Standards, Office of Labor-Management Standards, U.S.
Department of Labor, 200 Constitution Avenue, NW, Room N-5605, Washington, DC
20210, or from any field office of the Department’s Office of Labor-Management
Standards or Office of Federal Contract Compliance Programs;

      Contract No. HHSO100200700031C   Page 25 of 29

 



--------------------------------------------------------------------------------



 



(2) Download a copy of the poster from the Office of Labor-Management Standards
website at http://www.olms.dol.gov; or
(3) Reproduce and use exact duplicate copies of the Department of Labor’s
official poster.
(g) The Contractor shall include the substance of this clause in every
subcontract or purchase order that exceeds the simplified acquisition threshold,
entered into in connection with this contract, unless exempted by the Department
of Labor Deputy Assistant Secretary for Labor-Management Programs on account of
special circumstances in the national interest under authority of 29 CFR
470.3(c). For indefinite quantity subcontracts, the Contractor shall include the
substance of this clause if the value of orders in any calendar year of the
subcontract is expected to exceed the simplified acquisition threshold. Pursuant
to 29 CFR Part 470, Subpart B—Compliance Evaluations, Complaint Investigations
and Enforcement Procedures, the Secretary of Labor may direct the Contractor to
take such action in the enforcement of these regulations, including the
imposition of sanctions for noncompliance with respect to any such subcontract
or purchase order. If the Contractor becomes involved in litigation with a
subcontractor or vendor, or is threatened with such involvement, as a result of
such direction, the Contractor may request the United States, through the
Secretary of Labor, to enter into such litigation to protect the interests of
the United States.
52.227-14, Rights in Data Alternate II (June 1987)
     (g)(2) Notwithstanding paragraph (g)(1) of this clause, the contract may
identify and specify the delivery of limited rights data, or the Contracting
Officer may require by written request the delivery of limited rights data that
has been withheld or would otherwise be withholdable. If delivery of such data
is so required, the Contractor may affix the following “Limited Rights Notice”
to the data and the Government will thereafter treat the data, subject to the
provisions of paragraphs (e) and (f) of this clause, in accordance with such
Notice:
Limited Rights Notice (June 1987)

  (a)   These data are submitted with limited rights under Government Contract
No. HHSO10020070031C and subcontracts. These data may be reproduced and used by
the Government with the express limitation that they will not, without written
permission of the Contractor, be used for purposes of manufacture nor disclosed
outside the Government; except that the Government may disclose these data
outside the Government for the following purposes, if any; provided that the
Government makes such disclosure subject to prohibition against further use and
disclosure:

(i) Use (except for manufacture) by support service contractors.

  (b)   This Notice shall be marked on any reproduction of these data, in whole
or in part.

(End of Clause)
I. 5. Department of Health and Human Services Acquisition Regulations (HHSAR)
(48 CFR Chapter 3) Clauses: Full text of these clauses can be found at
http://www.dhhs.gov/oamp/dap/hhsar.html/
352.223-70, Safety and Health (January 2001)
352.224-70, Confidentiality of Information (April 1984)
352.270-5, Key Personnel (April 1984)

      Contract No. HHSO100200700031C   Page 26 of 29

 



--------------------------------------------------------------------------------



 



352.270-8, Protection of Human Subjects (January 2001)
Note: The Office for Human Research Protections (OHRP), Office of the Secretary
(OS), Department of Health and Human Services (DHHS) is the office responsible
for oversight of the Protection of Human Subjects and should replace Office for
Protection from Research Risks (OPRR), National Institutes of Health
(NIH) wherever it appears in this clause.
352.270-9, Care of Live Vertebrate Animals (January 2001)

      Contract No. HHSO100200700031C   Page 27 of 29

 



--------------------------------------------------------------------------------



 



PART III — LIST OF DOCUMENTS, EXHIBITS AND OTHER ATTACHMENTS
SECTION J — LIST OF ATTACHMENTS
Invoice/Financing Request Instructions (1 page)
Report of Government owned Contractor held property (1 page)
Contractor defined milestones (December 20, 2006, 3 pages)

      Contract No. HHSO100200700031C   Page 28 of 29

 



--------------------------------------------------------------------------------



 



SECTION K – REPRSENTATIONS AND CERTIFICATIONS
The following documents are incorporated by reference in this contract:
Annual Representations and Certifications completed and located at the Online
Representations and Certifications Application (ORCA) website. [This includes
the changes if any identified in paragraph (b) of the FAR provision 52.204-8,
Annual Representations and Certifications, contained in the contractor’s
proposal.]

      Contract No. HHSO100200700031C   Page 29 of 29

 